Memorandum Opinion. Defendant appeals from his conviction upon a plea of guilty to the offense of assault with intent to rob while armed.* He has alleged first that the trial judge failed to ascertain that the guilty plea was understandably made, and secondly, that the trial judge erred in sentencing defendant by considering facts defendant now alleges are not true; the people have *717filed a motion to affirm. GOB 1963, 817.5(3). Upon the record before us, it is manifest that the questions sought to be reviewed are so insubstantial as to need no argument or formal submission.
The motion to affirm is granted.

MCLA § 750.89 (Stat Ann 1962 Rev § 28.284).